DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “…the fourth semiconductor layer being selectively provided between the second semiconductor layer and the second electrode, the fourth semiconductor layer directly contacting the third insulating film and being electrically connected to the second electrode…..” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
With respect to claim 15, the prior art made of record does not disclose or suggest either alone or in combination “…….the sixth semiconductor layer including a portion provided between the first semiconductor layer and a bottom of the second trench, the portion of the sixth semiconductor layer directly contacting the third insulating film at the bottom of the second trench…” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed on 12/10/2021, and the " Applicant summary of interview with examiner” dated 12/28/2021 with the amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Claims 2-14 allowed being dependent on claim 1.
Claim 16 is allowed being dependent on claim 15.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Amendment overcomes claim objections as set forth in previous office action. Accordingly, associated objection to claim 11 is hereby withdrawn.
Amendment overcomes 112(b) rejections as set forth in previous office action. Accordingly, associated 112(b) rejection of claims 2 & 13-14 are hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/K.A.R/Examiner, Art Unit 2813          

/SHAHED AHMED/Primary Examiner, Art Unit 2813